Citation Nr: 1210656	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-26 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of an appendectomy.

2.  Entitlement to an increased rating for a right thumb disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa




INTRODUCTION

The Veteran had active service from March 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs Regional Offices (RO) in Newark, New Jersey and Philadelphia, Pennsylvania.

In September 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In a June 2009 statement, the Veteran appeared to raise the issue of entitlement to service connection for carcinoma of the lungs.  Moreover, during the Board hearing he raised the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 based on VA's failure to diagnose carcinoma of the lungs.  See transcript at p. 9.  As these matters have not yet been adjudicated they are referred to the RO for the appropriate consideration, which may include clarifying whether the Veteran intended to file a claim for service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Acquired psychiatric disorder

The Veteran's claim for entitlement for an acquired psychiatric disorder, to include as secondary to service-connected appendectomy was previously remanded by the Board in December 2010 for further development.  

The December 2010 remand order instructed in pertinent part: 

The examiner is asked to provide a medical opinion regarding whether it is at least as likely as not (a probability of at least 50 percent) that a current acquired psychiatric disability is related to, or had its onset during active service; or is otherwise related to a service-connected disability (e. g. residuals of an appendectomy).  If a disorder or disorders other than depression and/or PTSD are found on examination, the examiner should reconcile the disorders found with the diagnoses of depression and PTSD that are currently shown.  

In January 2011 the Veteran was accorded a compensation and pension (C&P) mental disorders examination.  During the examination the Veteran reported that his symptoms derive from an emergency appendectomy while he was in service.  The diagnoses were depressive disorder secondary to a diagnosed medical condition and anxiety disorder secondary to a diagnosed medical condition.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD and further opined that the Veteran's depression and anxiety appear to stem directly from his diagnosis of lung cancer as opposed to anything that may have happened in the military.  The examiner opined that the Veteran's depression and anxiety were directly a consequence of external life events to include homelessness and his lung cancer diagnosis.  

The Veteran reports that he has been depressed since 1982, before his recent diagnosis of lung cancer.  See November 2011 statement.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2011 examiner did not address whether depression was related to the appendectomy, and did not reconcile the Veteran's current diagnoses with the diagnoses of record, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

In addition, notice should be provided to the Veteran that informs him of how he can substantiate the claim as secondary to the service-connected appendectomy residuals pursuant to the Veterans Claims Assistance Act.

It is also noted that this issue is inextricably intertwined with the lung cancer claims that were referred back in the introduction, based on the examiner's opinion.  

Right Thumb

The Veteran also seeks an increased rating for his service-connected right thumb disability.  In a statement dated in November 2011, the Veteran indicated that he has had to learn to write with his left hand.  

The Board also acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in May 2008 and his November 2011 statement indicates there may have been a material change in the condition since this examination, another VA examination is warranted at this time.  

Finally, the Board notes that the Veteran indicated during the January 2011 VA examination that he is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the administrative decision and the records upon which SSA relied in reaching its decision have been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

A review of the file indicates that medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) were reviewed by the RO in the November 2011 Supplemental Statement of the Case.  On remand, the records referred to in the SSOC, records dating from February 2, 2005, to January 31, 2011, should be associated with the claims folder or Virtual VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the RO should attempt to obtain any private treatment records identified by the Veteran as relevant to the claims.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Inform the Veteran how he can substantiate his claim for service connection for a psychiatric disorder as secondary to a service-connected disability pursuant to the Veterans Claims Assistance Act.

2.  Request that the Veteran provide or identify private medical records pertaining to treatment for a psychiatric disorder or a right thumb disability since his discharge from service.  Attempt to obtain any identified records provided that the Veteran sufficiently identifies records and authorizes VA to obtain the records on his behalf.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  The RO/AMC should request and associate with the record relevant VA electronic medical records pertaining to the Veteran that were referenced in the supplemental statement of the case dating from February 2, 2005, to January 31, 2011.  Relevant VA medical records dating from February 2011 should also be associated with the record.  

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency and the records, including medical records, that were considered in rendering the decision.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Thereafter, the Veteran should be accorded a VA psychiatric examination concerning his claim for service connection for a psychiatric disorder.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished.  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  The report of examination must include a complete rationale for any opinion expressed.

The examiner is asked to provide a medical opinion regarding whether it is at least as likely as not (a probability of at least 50 percent) that a current acquired psychiatric disability is related to, or had its onset during active service, to include as a result of the inservice appendectomy.  In that regard, the examiner's attention is directed to the Veteran's reports that he was depressed since 1982.  Also, is it at least as likely as not that a current psychiatric disorder is due to or caused by a service-connected disability (e. g., residuals of an appendectomy).  Finally, is it at least as likely as not that a psychiatric disability is aggravated (e.g., worsened) by a service-connected disability (e.g., residuals of an appendectomy).  If a disorder or disorders other than depression and/or PTSD are found on examination, the examiner should reconcile the disorders found with the diagnoses of depression and PTSD that are currently shown.  

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right thumb disability.  The report of examination should include a detailed account of all manifestations of residuals of a right thumb disability to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above, and due to use or on flare-ups, should be set forth in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide the measurement of the gap between the finger and the thumb pad with the thumb attempting to oppose the fingers.     

7.  Ensure that the information provided in the examination reports satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  In this regard, the Board notes that the claim for service connection for a psychiatric disorder is inextricably intertwined with the claim(s) pertaining to lung cancer that were referred back in the Introduction.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


